Citation Nr: 1329659	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appellant testified before the undersigned in August 
2011.  A transcript of the hearing is of record.

This appeal was previously remanded by the Board in 
September 2011 for additional development.  

With regard to the issue of TDIU that is listed on the cover 
page, the U.S. Court of Appeals for Veterans Claims has held 
that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a 
separate "claim" for benefits, but rather is part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is being sought, then part and parcel with 
the increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  Here, the 
Board notes that, while this case was in remand status, 
records from the Social Security Administration (SSA) were 
obtained indicating that the Veteran has been found to be 
disabled due to anxiety disorders.  Given this information, 
as well as the indications in the record that the Veteran 
experienced a decreased ability to work due to his PTSD (see 
March 2008 private evaluation), the issue of TDIU has been 
reasonably raised by the record and is part and parcel of 
the underlying increased rating claim on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, a remand for 
additional development is necessary.  

As an initial matter, recently obtained VA treatment records 
indicate that the Veteran's PTSD may have increased in 
severity since the last VA examination conducted in May 
2010.  Specifically, VA treatment records added to the 
Veteran's paperless file on Virtual VA indicated that he 
sought treatment at the Emergency Department in February 
2013 for increased anxiety.  The assessment rendered was of 
anxiety disorder and PTSD "with increasing symptoms."  VA's 
General Counsel has stated that when a claimant asserts that 
the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (stating 
that while the Board is not required to direct a new 
examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the last examination).  
Accordingly, the Veteran should be afforded another VA 
examination for the purpose of determining the current 
severity of his PTSD.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Moreover, as explained above, there is evidence suggesting 
that the Veteran's PTSD has negatively impacted his 
employability, giving the Board jurisdiction over the issue 
of entitlement to TDIU.  Therefore, an opinion should be 
obtained as to whether the Veteran's service-connected PTSD 
renders him unable to secure or follow a substantially 
gainful occupation under 38 C.F.R. § 4.16.  The Veteran 
should also be provided with notice of how to establish a 
claim for TDIU and be asked to complete a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate VCAA 
notice regarding the TDIU claim and 
request that the Veteran complete a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

2.  After completing the development 
outlined in step (1), obtain a new VA 
examination regarding the nature and 
severity of the Veteran's PTSD.  The 
claims file [i.e. both the paper claims 
file and any relevant medical records 
contained in Virtual VA] must be provided 
to and reviewed by the examiner.  

(a)	All pertinent PTSD symptomatology 
and findings must be reported in detail 
(including any social and occupational 
impairment); and

(b)	The examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) that 
the Veteran's PTSD renders him unable 
to secure or follow a substantially 
gainful occupation.  The examiner 
should discuss the Veteran's employment 
history and educational attainment; 
however, the examiner must not take 
into consideration factors other than 
the Veteran's service-connected 
disabilities (i.e., age or nonservice-
connected disabilities).

All opinions provided must be thoroughly 
explained, and an adequate rationale for 
any conclusions reached must be provided.  
If any requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  After accomplishing the above, as well 
as any other development deemed 
appropriate based on the information 
obtained on remand, the RO/AMC should 
readjudicate the issues of entitlement to 
an initial rating in excess of 50 percent 
for PTSD and entitlement to TDIU.  If any 
claim on appeal is not fully granted, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and an appropriate period 
of time should be provided for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


